                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                 :      Crim. No. 19-400 (JMV)

           v.                            :

EDWARD ANDRADE                           :      ORDER

                This matter having come before the Court for a bail revocation

hearing; and the United States being represented by Craig Carpenito, United

States Attorney for the District of New Jersey (by Elaine K. Lou, Assistant United

States Attorney); and the defendant Edward Andrade being represented by

Dennis Cleary, Esq.; and the Court having previously set conditions of release

on or about January 3, 2019; and the defendant, having consented to the

revocation of bail; and the Court having considered the statements made by

counsel on the record on January 21, 2020, the Court makes the following

finding:

                1.    Having considered the factors set forth in Title 18, United

States Code, Section 3142(g), the Court finds that no condition or combination

of conditions will reasonably assure the appearance of the defendant as required,

and the safety of the community.

                IT IS, therefore, on this 22nd day of January, 2020,

                ORDERED, pursuant to Federal Rule of Criminal Procedure 32.1

and Title 18, United States Code, Section 3142, that defendant Andrade’s bail is

hereby revoked.

                                        ____
                                          _____
                                             _______________________
                                                     _             ______
                                        ______________________________ ____
                                        HONONORABLE JOHN MICH
                                            NO
                                        HONORABLE                  CH
                                                                   C HAE
                                                                MICHAELAEL VVAZQUEZ
                                        United States District Judge
